NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3584-14T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

RICHARD GREEN,

     Defendant-Appellant.
___________________________________

              Submitted November 29, 2016 – Decided March 17, 2017

              Before Judges Fisher and Ostrer.

              On appeal from the Superior Court of New
              Jersey, Law Division, Union County, Indictment
              No. 06-01-0228.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Steven M. Gilson, Designated
              Counsel, on the brief).

              Grace H. Park, Acting Union County Prosecutor,
              attorney for respondent (Leonard Victor Jones,
              Special    Deputy   Attorney    General/Acting
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant Richard Green appeals from the Law Division's order

denying, without an evidentiary hearing, his petition for post-
conviction relief (PCR).         Defendant was convicted, after a jury

trial, of felony murder, N.J.S.A. 2C:11-3(a)(3), second-degree

armed robbery, N.J.S.A. 2C:15-1(a)(1), second-degree possession

of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a), and

third-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b).

We   affirmed,    except   to    remand   to   correct   the   judgment    of

conviction, and the Supreme Court denied certification.            State v.

Green, No. A-0680-09 (App. Div. June 27, 2012), certif. denied,

213 N.J. 568 (2013).

      We reviewed the facts in our prior opinion.         State v. Green,

supra, slip op. at 2-5.     Suffice it to say here that defendant and

his friend Tony Keets set out to rob Manuel Perez at gunpoint.

Defendant stated in a Mirandized statement the State offered at

trial that Keets accidentally shot Perez after defendant struck

Perez in the back of the head and propelled him into Keets. Several

witnesses testified they saw or heard defendant or Keets before

or after the shooting.          Defendant did not testify or call any

witnesses.       His attorney argued that the police coerced his

confession and that defendant did not rob Perez because he was

merely collecting money owed to him.

      In his amended PCR petition, defendant raised four grounds

for relief:



                                      2                             A-3584-14T2
          Point I: Trial Counsel Failed To Adequately
          Confer With Petitioner About Defense Strategy;
          As a Result, Exculpatory Testimony Was Not
          Produced And State Witnesses Were Not Properly
          Cross-Examined.

          Point II: Trial Counsel Failed To Effectively
          Present Petitioner's Defense, Which Was That
          He Did Not Confess To Aiding And Abetting A
          Robbery, That The Statement Was Actually An
          Agreement For Petitioner's Cooperation In The
          Murder Investigation, And That There Was No
          Proof Of A Robbery To Support A Felony Murder
          Charge.

          Point III:      Charging Petitioner As An
          Accomplice To A Principal (Keets) In A Felony
          Murder Who Was Never Charged Was Grossly
          Unfair And Denied Petitioner Equal Protection
          Of The Law.

          Point IV:   Mr. Green Has Demonstrated By A
          Preponderance Of The Evidence His Right To A
          Vacation Of The Guilty Verdict And Sentence;
          At A Minimum, He Has Made A Case For An
          Evidentiary Hearing To Resolve The Issues Of
          Ineffective Assistance Of Counsel And Denial
          Of Due Process Of Law.

     In a pro se submission, which is not included in the record

before us, defendant apparently added that trial counsel failed

to call a specific witness, Joanna Soler, with allegedly helpful

testimony.   He also argued that the State's theory of the case was

not supported by the crime scene; instead it relied on defendant's

own statement, which he contended was untrue.

     Judge   Stuart   Peim,   who   presided   over   the   trial,    denied

defendant's petition in a thorough written opinion.             The trial


                                     3                               A-3584-14T2
court applied the well-settled two-prong test for determining

ineffective assistance of counsel.            See Strickland v. Washington,

466 U.S. 668, 687-88, 694, 104 S. Ct. 2052, 2064-65, 2068, 80 L.

Ed. 2d 674, 693-94, 698 (1984); State v. Fritz, 105 N.J. 42, 57-

58 (1987).

     The judge focused on specific arguments defendant apparently

made in his pro se submissions as well as those made in his

counseled brief. Judge Peim noted that Soler had given conflicting

statements to police, she was unavailable to testify at trial, and

defendant failed to set forth what Soler's testimony would have

been.   Thus,     defendant    did     not    establish    that   counsel   was

ineffective because counsel failed to call her.               The court also

rejected defendant's contention that trial counsel was ineffective

by failing to follow suggestions for cross-examining a detective

who took defendant's statement.            The court concluded, contrary to

defendant's    assertion,     that    defense    counsel    aggressively    and

thoroughly     cross-examined        the     detective    based   on   alleged

inconsistencies between his grand jury and trial testimony.                 The

court further noted that defendant failed to specify any other

inconsistency that would have changed the case's outcome if it had

been probed.

     On appeal, defendant has pared down his previous arguments

to a single issue:

                                       4                               A-3584-14T2
            THIS   MATTER   MUST   BE  REMANDED  FOR   AN
            EVIDENTIARY    HEARING    BECAUSE   DEFENDANT
            ESTABLISHED A PRIMA FACIE CLAIM OF TRIAL
            COUNSEL'S INEFFECTIVENESS FOR FAILING TO
            CONSULT ADEQUATELY WITH HIM.

Defendant contends the PCR court focused unduly on the decision

not to call Soler and trial counsel's cross-examination of the

detective.      He        argues   the       PCR   misconstrued   the     thrust      of

defendant's claim, which was that defense counsel failed to confer

adequately with him regarding what he contends was a complex case.

       Defendant's argument lacks merit.              As the trial court did not

conduct an evidentiary hearing, "we may exercise de novo review

over the factual inferences the trial court has drawn from the

documentary record."         State v. O'Donnell, 435 N.J. Super. 351, 373

(App. Div. 2014) (citing State v. Harris, 181 N.J. 391, 420-21

(2004), cert. denied, 545 U.S. 1145, 125 S. Ct. 2973, 162 L. Ed.

2d 898 (2005)).       We also review issues of law de novo.                  Harris,

supra, 181 N.J. at 419.

       We recognize that adequate preparation is the hallmark of

effective counsel.           "[C]ounsel has a duty to make 'reasonable

investigations       or    to   make     a    reasonable   decision     that     makes

particular investigations unnecessary.'                 A failure to do so will

render the lawyer's performance deficient."                   State v. Savage, 120

N.J.    594,   618    (1990)       (internal       citation    omitted)     (quoting

Strickland, supra, 466 U.S. at 691, 104 S. Ct. at 2066, 80 L. Ed.

                                              5                                A-3584-14T2
2d at 695).   However, "a petitioner must do more than make bald

assertions that he was denied the effective assistance of counsel."

State v. Cummings, 321 N.J. Super. 154, 170 (App. Div.), certif.

denied, 162 N.J. 199 (1999).     "[W]hen a petitioner claims his

trial attorney inadequately investigated his case, he must assert

the facts that an investigation would have revealed, supported by

affidavits or certifications based upon the personal knowledge of

the affiant or the person making the certification."       Ibid.    A

court need not hold a hearing if "the defendant's allegations are

too vague, conclusory, or speculative to warrant" one.     State v.

Marshall, 148 N.J. 89, 158, cert. denied, 522 U.S. 850, 118 S. Ct.

140, 139 L. Ed. 2d 88 (1997); see also R. 3:22-10(e)(2).

     Defendant has provided no competent evidence of how many

times he met with his trial counsel, what they talked about, or

what trial counsel would have done had he conferred more frequently

or at greater length.    In short, defendant offers only a bald

assertion of ineffectiveness.

     Affirmed.




                                 6                          A-3584-14T2